Name: Commission Regulation (EC) No 1756/2003 of 3 October 2003 amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the French overseas departments and Madeira in the processed fruit and vegetables sector
 Type: Regulation
 Subject Matter: foodstuff;  regions of EU Member States;  trade;  economic policy;  overseas countries and territories
 Date Published: nan

 Avis juridique important|32003R1756Commission Regulation (EC) No 1756/2003 of 3 October 2003 amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the French overseas departments and Madeira in the processed fruit and vegetables sector Official Journal L 252 , 04/10/2003 P. 0007 - 0010Commission Regulation (EC) No 1756/2003of 3 October 2003amending Regulation (EC) No 98/2003 as regards the forecast supply balance for the French overseas departments and Madeira in the processed fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 3(6) thereof,Whereas:(1) Part 3 of Annex I to Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(3), as last amended by Regulation (EC) No 1493/2003(4), lays down a forecast supply balance and fixes Community aid for the supply of products processed from fruit and vegetables for the French overseas departments.(2) The forecast supply balance provides for an annual quantity of 300 tonnes of fruit pulp falling within CN code 2008 and 170 tonnes of concentrated fruit juice falling within CN code 2009 for all the French overseas departments. The current state of implementation of the balance in those regions and the anticipated supply requirements for the second half of 2003 show that the quantities fixed for the supply of these two product categories fall short of requirements.(3) By letter dated 8 July 2003, therefore, the French authorities submitted a request for adjustment of the balance in order to meet the supply needs of the overseas departments.(4) Part 4 of Annex III to Regulation (EC) No 98/2003 lays down the forecast supply balance and fixes the Community aid for the supply of products processed from fruit and vegetables for Madeira and the Azores.(5) The forecast supply balance provides for an annual quantity of 400 tonnes of fruit falling within CN code 2008 for Madeira. The current state of implementation of the balance in Madeira shows that the quantity fixed for the supply of this product category falls short of requirements.(6) By letter dated 6 August 2003, therefore, the Portuguese authorities submitted a request for adjustment of the balance for Madeira in order to meet Madeira's supply needs.(7) Regulation (EC) No 98/2003 should therefore be amended accordingly.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 98/2003 is hereby amended as follows:1. In Annex I, part 3 is replaced by the text in Annex I hereto.2. In Annex III, part 4, the table covering Madeira is replaced by the table in Annex II hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 14, 21.1.2003, p. 32.(4) OJ L 214, 26.8.2003, p. 10.ANNEX I"Part 3Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"ANNEX II"MADEIRA>TABLE>"